Title: James Ronaldson to Thomas Jefferson, 2 November 1812
From: Ronaldson, James
To: Jefferson, Thomas


          
            Sir Philaa Novr 2 1812 
            To remedy as far as possible the ill consequences arrising out of the late arrival of the seeds I have sent you a few by one of the last weeks mail, the quantity of each is very small, as my stock was about exhausted; they may be sufficient to shew which of ’em are adapted to the country and furnish the seed,—I am sorry at not having it in my power to give you some of the European Ash, Scots fir, Silver fir, cedar of Lebanon &c &c having handed all that class over to Mr McMahon, with him however they will be in good keeping; and have the best chance of being introduced into the Nation— it was very unfortunate the cork seeds I ordered from Bayonne were on board the Amanda taken and condemned last spring under the British orders in council—this plant should be procured from Portugal, now that so much intercourse exists with that country, The Cork thrives on poor sandy land and I think is suited to all the coast land from Delaware to cape florida 
   
   Written perpendicularly along left margin of first page: # the US Should take this if they can.

 it would be more profitable than pine trees—
            
            From what I have seen of manufactures and Commerce in Europe & the United States—I am fully persuaded that if manufactures are encouraged here by high duties or any other means, that the average price in seven years will be less to the American consumer than when he was dependent for his supplies on Commercefrom with foreign nations.—The consumption of Iron wire in the US may be about 700 tons ⅌ ann—there has commenced manufactories of this usefull article (since a very late period) at PittsburgDelawarePhilaa neighborhood of Boston &c all of which will thrive if protected, all go to wreck if no duties are imposed—it is now admited duty free; the same remark might be applied to other branchesThe ease with which any quantity of Cotton & wool b can be raised, and the facility with which they can be wrought by machinery into every article, usefull or ornamental—destins wool to supercede Silk; & Cotton linen;—silk & linen will be used but the comparative quantity will be too small for deserving the attention of the political economist I am not satesfied the exporting of provisions to our enemies is the best policy, they do not permit us to receive the returns, direct this is a great objection —but I am fearfull this commerce will carry off all our sailors
   
   At foot of following page: # or make it impossible for the US to procure their services when they can get in 25 or $30 ⅌ month in the lincenc trade salors in lincencd Ships should have no interest in the Hospitals

  now these men are such excellent fighters it is with regrete I think of the loss of one of them, indeed I am anxeous to forster them and their patriotism by all means, the Hospital plan is a favorite one & I think would give Mr Madison much popularity with the professional sailors all over the Union, may I ask you to hint it to him? Would the US grant a third, the State in which an hospital is establishd another third & private individuals subscribe another, things are best done when y the feelings of individuals are enlisted in their favor. It also strikes me it would be sound policy, to admit prize goods at a reduced duty, it would also do good, to make this law retrospective and return some of what the Privateers have paid—There is nothing like enlisting the passions on our side, means like these will bring into the service of the country all the enterprise courage & activity of the eastern people; They love Gain, and will love war too if theygain by it. Money is a dangerous thing when against us usefull if on our side—a little self interest will greatly improve our patriotism and every means employed to counter plot John Bull who will stick at nothing:—I Inded I have many reason for employing the savages against him, & his example will justify the masure—Poor bodies it is as impossible for them to remain idle spectators when fighting is going on, as a Whisky drinker when the liquor of life is on the table, but independent of this they are, both proud & vain and to be desired to stand by, that you neither need nor wish their help is cheapening them too much for their pride to support; whereas if you admit them into the squabble, their successes & misfortunes will both interest their minds in your wellfair, these are my opinions at this time but heretofore having found my self so often wrong I am not disposed to be confident they are founded on sound principals
            With sentiments of respect I am Your sincere wellwisher &cJames Ronaldson
          
          
            P.S. With this I have the honor of sendg a book from Thos Heriot of Edinh as a mark of his esteem for one of the benefactors of Mankind—
          
        